          Case1:20-cr-00424-PAE
         Case 1:20-cr-00424-PAE Document
                                Document10
                                         8 Filed
                                             Filed09/24/20
                                                   09/24/20 Page
                                                             Page11of
                                                                    of14
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                       September 24, 2020

BY ECF

Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Donald Doehrer, 20 Cr. 424 (PAE)

Dear Judge Engelmayer:

        The Government respectfully writes to request a protective order in the above-captioned
case. A protective order is necessary in this case to protect sensitive material, including third-party
personally identifiable information. A proposed protective order, consented to and signed by the
parties, is enclosed.

       Thank you for your consideration of this matter.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       Acting United States Attorney
                                                       Southern District of New York



                                                       Samuel P. Rothschild
                                                       Assistant United States Attorney
                                                       (212) 637-2504

cc:    Julia Gatto, Esq. (by ECF)
         Case
         Case 1:20-cr-00424-PAE
              1:20-cr-00424-PAE Document
                                Document 8-1 Filed 09/24/20
                                         10 Filed  09/24/20 Page
                                                            Page 21 of
                                                                    of 43




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                       Protective Order

                v.                                                              20 Cr. 424 (PAE)

 Donald Doehrer,

                            Defendant.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, the Court hereby finds and orders as follows:

       1. Confidential Material. The Government will make disclosure to the defendant of

documents, objects, and information, including electronically stored information (“ESI”), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the Government’s general

obligation to produce exculpatory and impeachment material in criminal cases. Certain of that

discovery may include material that (i) affects the privacy and confidentiality of individuals;

(ii) would prejudice, if prematurely disclosed, ongoing law enforcement investigations; and (iii) is

not authorized to be disclosed to the public or disclosed beyond that which is necessary for the

defense of this criminal case. Discovery materials produced by the Government to the defendant

or defense counsel that are either (1) designated in whole or in part as “Confidential” by the

Government in emails or communications to defense counsel, or (2) that include a Bates or other

label stating “Confidential,” shall be deemed “Confidential Material.”

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       1. Confidential Material shall not be disclosed by the defendant or defense counsel,

including any successor counsel (“the defense”) other than as set forth herein, and shall be used

by the defense solely for purposes of defending this action. The defense shall not post any
         Case
         Case 1:20-cr-00424-PAE
              1:20-cr-00424-PAE Document
                                Document 8-1 Filed 09/24/20
                                         10 Filed  09/24/20 Page
                                                            Page 32 of
                                                                    of 43




Confidential Material on any Internet site or network site to which persons other than the parties

hereto have access, and shall not disclose any Confidential Material to the media or any third party

except as set forth below.

       2. Confidential Material may be disclosed by counsel to:

           (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action; and

           (b) Prospective witnesses for purposes of defending this action.

       3. The Government may authorize, in writing, disclosure of Confidential Material beyond

that otherwise permitted by this Order without further Order of this Court.

       4. This Order does not prevent the disclosure of any Confidential Material in any hearing

or trial held in this action, or to any judge or magistrate judge, for purposes of this action. All

filings should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

       5. Except for Confidential Material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all Confidential Material

within 30 days of the expiration of the period for direct appeal from any verdict in the above-

captioned case; the period of direct appeal from any order dismissing any of the charges in the

above-captioned case; or the granting of any motion made on behalf of the Government dismissing

any charges in the above-captioned case, whichever date is later.

       6. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed Confidential Material. All such persons




                                                 2
            Case
            Case 1:20-cr-00424-PAE
                 1:20-cr-00424-PAE Document
                                   Document 8-1 Filed 09/24/20
                                            10 Filed  09/24/20 Page
                                                               Page 43 of
                                                                       of 43




shall be subject to the terms of this Order. Defense counsel shall maintain a record of what

Confidential Material has been disclosed to which such persons.

       7. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.

                                    Retention of Jurisdiction
       8. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   Acting United States Attorney

                                                                9/24/2020
by: _____________________________                        Date: _____________________
    Samuel P. Rothschild
    Assistant United States Attorney


   /s/ Julia Gatto                                       Date:
   ___________________________                           9/24/2020_________________
   Julia Gatto
   Counsel for Donald Doehrer

SO ORDERED:

Dated: New York, New York
       September 24, 2020
                                                        
                                                 _________________________________
                                                 THE HONORABLE PAUL A. ENGELMAYER
                                                 UNITED STATES DISTRICT JUDGE


                                                3
